           Case 3:20-cv-00166-RCJ-WGC Document 14 Filed 09/21/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     CHRISTIAN RODRIGUEZ,                            )   Case No.: 3:20-CV-001666-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 13)
                                                     )
13
     C. CROW, and D. ALLEN,                          )
                                                     )
14                                                   )
                              Defendants.            )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 13 1) entered on August 24, 2020, recommending that the Court grant
19

20   Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 11). No objection to the Report

21   and Recommendation has been filled.
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24
     Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                          1
           Case 3:20-cv-00166-RCJ-WGC Document 14 Filed 09/21/20 Page 2 of 3



 1          IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 13) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that Plaintiff’s IFP application (ECF No. 11) is
 4

 5
     GRANTED.

 6          IT IS FURTHER ORDERED that 30 days from the date of this Order adopting the
 7   Report and Recommendation, Plaintiff shall pay, through NDOC, an initial partial filing fee in
 8
     the amount of $29.50. Thereafter, whenever his prison account exceeds $10, he is required to
 9
     make monthly payments in the amount of 20 percent of the preceding month’s income credited
10

11   to his account until the full $350 filing fee is paid. This is required even if the action is dismissed

12   or is otherwise unsuccessful.
13
            IT IS FURTHER ORDERED that the Clerk of the Court shall SEND a copy of this
14
     Order to the attention of Chief of Inmate Services for the Nevada Department of Corrections,
15

16
     P.O. Box 7011, Carson City, Nevada 17 89702.

17          IT IS FURTHER ORDERED that the Clerk of the Court shall FILE the Complaint
18   (ECF No. 1-1).
19
            IT IS FURTHER ORDERED to the extent Plaintiff asks for his sentence to be vacated
20
     as a result of the alleged constitutional violations, the claims shall be DISMISSED WITHOUT
21

22   PREJUDICE.

23          IT IS FURTHER ORDERED the remainder of the Complaint is DISMISSED WITH
24
     LEAVE TO AMEND.
25
            IT IS FURTHER ORDERED Plaintiff shall file an Amended Complaint within 30
26
     DAYS from the date of this order adopting this Report and Recommendation correcting the
27

28   deficiencies noted in the Report and Recommendation. The amended complaint must be



                                                            2
           Case 3:20-cv-00166-RCJ-WGC Document 14 Filed 09/21/20 Page 3 of 3



 1   complete in and of itself without referring or incorporating by reference any previous complaint.
 2
     Any allegations, parties, or requests for relief from a prior complaint that are not carried
 3
     forwarded in the amended complaint will no longer be before the court. Plaintiff shall clearly title
 4

 5
     the amended pleading as “AMENDED COMPLAINT.” If Plaintiff fails to file an amended

 6   Complaint within 30 days from entry of this order of the action shall be dismissed.
 7          IT IS SO ORDERED.
 8
                                                        Dated this 21st day of September, 2020.
 9

10

11
                                                        ROBERT C. JONES
12                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                           3
